DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application.

Claim Objections
The following claims are objected to.
Claim 1 8th line “and/or the first verification feature” seems to be “and/or the second verification feature”. Claims 8-9 have similar issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over HIBI et al. (US Publication 2021/0158540 A1, hereafter HIBI), in view of NISHIMURA (US Publication 2021/0092280 A1, hereafter NISHIMURA).
As per claim 1, HIBI teaches the invention substantially as claimed including a license plate number recognition method (FIG. 1; FIG. 4) comprising:
extracting a license plate number feature of an image to be recognized through a pre-trained convolutional neural network, the image to be recognized comprising a license plate number (FIG. 1 #122B being a license plate; FIG. 1 #104A and 104B being a pre-trained convolutional neural network; FIG. 3 “second identification information” being license plate number feature; para. [0013]-[0014]);
receiving a first verification feature and/or a second verification feature (FIG. 3 #310 “First Identification Information”; FIG. 4 #404; para. [0022], [0035]);
verifying whether the license plate number feature is correct, according to the first verification feature and/or the second verification feature (FIG. 1 the first neural network model 104A is configured to detect the sub-image 124 of the moving object 120 from the captured image (also see FIG. 4 #408). FIG. 1 the second neural network model 104B is configured to extract the second identification information of the moving object 120 from the sub-image 124 detected from the first neural network (also see FIG. 4 #410). In case the moving object 120 corresponds to the vehicle 120B, the second identification information may correspond to the license plate number 122B (FIG. 1; para. [0014]). HIBI then compares the second identification information with the first identification information to verify the second identification information (FIG. 3 #308 “Object Identification”; FIG. 4 #412-414; para. [0026]; para. [0040]); and
if the license plate number feature is correct, outputting a predicted license plate number result, according to the license plate number feature (FIG. 4 #416; para. [0056]).
	HIBI teaches every limitation as recited in claim 1 except that the first verification feature is extracted from an intermediate convolution result during extracting the license plate number feature.
	NISHIMURA discloses an image-capture apparatus and method for an artificial intelligence (AI) based control of imaging parameters of an image-capture apparatus (Abstract). In FIG. 1, the image-capture apparatus captures an image of a scene 114 that includes one of a first object 114a or a second object 114b in a field-of-view (FoV) of the imaging sensor 108. The image-capture apparatus 102 may modify one or more imaging parameters of the set of imaging parameters based on the generated classification results(s) and further control the imaging sensor 108 based on the modified set of imaging parameters, to reacquire the imaging information (para. [0018]). A neural network model 110 on the image-capture apparatus 102 is configured to perform an object detection/recognition task, such as detection/recognition of a plurality of objects, for example, aero planes or license plate numbers of vehicles (FIG. 1 para. [0029]). 
Modification of the imaging parameters based on the detection/recognition result is performed in an iterative manner. Specifically, the image-capture apparatus 102 may modify one or more first imaging parameters of the set of imaging parameters based on the generated first classification result for the first object in the acquired imaging information. Based on the modified set of imaging parameters, the image-capture apparatus 102 may further control the imaging sensor 108 to reacquire the imaging information to maximize the confidence of the neural network model 110 for the detection of the first object in the reacquired imaging information. For example, the image-capture apparatus 102 may generate a second classification result by the application of the neural network model 110 on the reacquired imaging information. The image-capture apparatus 102 may compare the second classification result with the first classification result. Based on the comparison of the second classification result with the first classification result, it may be determined whether the confidence of the neural network model 110 for the detection/recognition of the first object in the reacquired imaging information exceeds a threshold value. The above process may be repeated iteratively until the confidence of the neural network model may exceed a threshold value (FIG. 6; para. [0014]; para. [0033]-[0035]). The first classification result (or previous classification result) represents an intermediate convolution result that comprises verification feature during extracting the license plate number feature. The second classification result represents current or final classification result in case the confidence of the neural network model exceeds the threshold value (para. [0024]: “… the neural network model 110 may include, but are not limited to, a convolutional neural network (CNN), a fully convolutional neural network (FCN) …”).
  
Taking the combined teachings of HIBI and NISHIMURA as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing the verification process based on intermediate convolution result as disclosed by NISHIMURA in order to reach maximum neural network model confidence in an iterative manner.

Claim 8, an independent device claim, is rejected as applied to method claim 1 above. 

Claim 9, an independent device claim, is rejected as applied to method claim 1 above. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over HIBI et al. (US Publication 2021/0158540 A1, hereafter HIBI), in view of NISHIMURA (US Publication 2021/0092280 A1, hereafter NISHIMURA), as applied above to claim 1, and further in view of Xu et al. (US Publication 2020/0134366 A1, hereafter Xu) and KAMPEL et al. (US Publication 2021/0142091 A1, hereafter KAMPEL).
As per claim 2, HIBI in view of NISHIMURA teaches that the pre-trained convolutional neural network comprises a first convolutional network and a second convolutional network (HIBI FIG. 3 #104A and #104B), and the step of extracting the license plate number feature of the image to be recognized through the pre-trained convolutional neural network, comprises:
sequentially performing feature extraction on the image to be recognized that has been corrected through the first convolutional network and the second convolutional network, to sequentially obtain a first feature and a second feature, accordingly; and
obtaining the license plate number feature based on the first feature and the second feature (See rejections applied to claim 1 above. FIG. 1 the first neural network model 104A is configured to detect the sub-image 124 of the moving object 120 from the captured image (corresponding to first feature). FIG. 1 the second neural network model 104B is configured to extract the second identification information of the moving object 120 from the sub-image 124 detected from the first neural network (corresponding to second feature)).
HIBI in view of NISHIMURA, however, does not teach correcting the image to be recognized through a spatial transformation network, to obtain the image to be recognized that has been corrected.
Xu discloses a spatial transformation network for correcting the image to be input into a preset recognition network to obtain an object classification result for the image (FIG. 1; para. [0107]-[0109]).
HIBI in view of NISHIMURA and Xu, however, does not further teach that the first feature and the second feature are the same size.
KAMPEL discloses a method for determining a type and a state of an object of interest (Abstract). Specifically, KAMPEL discloses a convolutional neural network for extracting features. The convolutional neural network comprises three frontend groups 27, one for each viewing direction. Each group has two branches, each for different views. The feature maps generated from the first branch 27’ and the second branch 27” have the same size or dimensionality. Each group 27 concatenates the feature maps of the first and second branch 27′, 27″ to achieve an output of feature maps 30. See FIG. 5; para. [0037]-[0038]).
Taking the combined teachings of HIBI, NISHIMURA, Xu and KAMPEL as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing image correction before recognition using a spatial transformation network as performed by Xu in order to provide high quality input images for recognition, and to consider providing same dimension feature maps as performed by KAMPEL in order to combine features from different neural networks in an efficient and convenient manner.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664